different from those raised in his previous petition. 2               See NRS
                34.810(1)(b)(2); NRS 34.810(2). Appellant's petition was procedurally
                barred absent a demonstration of good cause and actual prejudice. See
                NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                                 Appellant claimed that failure to raise certain claims in his
                previous petition was caused by ineffective assistance of his trial and
                appellate counsel. Appellant's claim lacks merit as a procedurally barred
                claim of ineffective assistance of counsel cannot constitute cause for
                additional claims of ineffective assistance of counsel. See Hathaway v.
                State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003). Moreover, appellant
                failed to explain why he could not have raised his current claims of
                ineffective assistance of trial and appellate counsel in his first petition.
                See id. at 253, 71 P.3d at 506.
                                  Next, appellant claimed that failure to consider his claims on
                the merits would be a fundamental miscarriage of justice. In order to
                demonstrate a fundamental miscarriage of justice, a petitioner must make
                a colorable showing of actual innocence—factual innocence, not legal
                innocence. Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001);
                Calderon v. Thompson, 523 U.S. 538, 559 (1998). Appellant did not
                demonstrate actual innocence because he failed to show that "it is more
                likely than not that no reasonable juror would have convicted him in light
                of. . . new evidence." Calderon, 523 U.S. at 559 (quoting Schlup v. Delo,

                         2   Martin v. State, Docket No. 58437 (Order of Affirmance, October 5,
                2011).




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A
                513 U.S. 298, 327 (1995)); see also Pellegrini, 117 Nev. at 887, 34 P.3d at
                537; Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996). We
                therefore conclude that the district court did not err in denying appellant's
                petition as procedurally barred. Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED.




                                                                                    J.
                                                          Hardesty



                                                          Parraguirre


                                                                                    J.
                                                          Cherry


                cc:           Hon. Michelle Leavitt, District Judge
                              Donald Dee Martin
                              Attorney General/Carson City
                              Clark County District Attorney
                              Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A


                      ,tilfv4Att